 

Exhibit 10.18

 

TRANSENTERIX, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) dated as of [ ]
(the “Date of Grant”), is made by TransEnterix, Inc., a Delaware corporation,
formerly known as SafeStitch Medical, Inc. (the “Company”), to [ ] (the
“Participant”).

 

RECITALS

 

The Amended and Restated 2007 Incentive Compensation Plan of the Company (the
“Plan”) provides for the issuance of equity awards to “Eligible Employees” of
the Company, and the Participant is an Eligible Employee under the Plan.

 

The Board of Directors has determined that it is in the best interests of the
Company and its stockholders to grant the restricted stock unit award provided
for herein to the Participant pursuant to the terms set forth herein as an
incentive for the Participant to contribute to the Company’s future success and
prosperity.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

 

1.Award of the Restricted Stock Units.

 

(a)                The Company hereby grants to the Participant [      ]
restricted stock units (“Restricted Stock Units”), representing the right to
receive an equal number of shares of common stock of the Company (the “Shares”),
upon the lapse of forfeiture restrictions (“vesting”) of some or all of such
Restricted Stock Units, subject to the terms and conditions set forth in this
Agreement.

 

(b)               The Restricted Stock Units are awarded to the Participant as a
Deferred Stock Award under the Plan, and are subject to the terms and conditions
set forth in the Plan, including the discretion of the Committee under the Plan,
subject to any specific provisions set forth in this Agreement. A copy of the
Plan is attached to this Agreement and made a part hereof. Capitalized terms not
defined in this Agreement shall have the meanings set forth in the Plan.

 

(c)                Upon vesting of the Restricted Stock Units, the Restricted
Stock Units will be settled by a delivery of Shares. No dividend equivalents are
authorized as part of the award of these Restricted Stock Units.

 

(d)               Prior to vesting of the Restricted Stock Units pursuant to
Sections 2 or 3 of this Agreement: (i) the Participant shall not be treated as a
stockholder as to Shares issuable to the Participant with respect to such
Restricted Stock Units, and shall only have a contractual right to receive such
Shares following such vesting, unsecured by any assets of the Company or its
Subsidiaries; (ii) the Participant shall not be permitted to vote the Restricted
Stock Units or the Shares issuable with respect to such Restricted Stock Units;
and (iii) the Participant’s right to receive such Shares following vesting of
the Restricted Stock Units shall be subject to the adjustment provisions set
forth in Section 10(c) of the Plan. The Restricted Stock Units shall be subject
to all of the restrictions hereinafter set forth.

 



 

 

  

2.Vesting.

 

(a)                Except as otherwise provided in this Section 2 and in Section
3 hereof, the Restricted Stock Units shall vest in accordance with the following
schedule: [ ]

 

(b)               Notwithstanding any other provision of the Plan or this
Agreement to the contrary, until the restrictions set forth in this Section 2
have lapsed, the Restricted Stock Units may not be transferred, assigned or
otherwise encumbered other than in accordance with the applicable provisions of
Section 6 hereof.

 

3.             Change in Control. The provisions of Article 9 of the Plan shall
apply to the Restricted Stock Units under this Agreement.

 

4.             Issuance of Certificates. Following the applicable vesting date
with respect to the Restricted Stock Units, and subject to the terms and
conditions of the Plan, the Company will issue a stock certificate for the
Shares issuable with respect to such vested Restricted Stock Units. Such
issuance shall take place as soon as practicable following the applicable
vesting date (but in no event later than two and one-half months following the
end of the calendar year in which the vesting date occurs). The certificates
representing the Shares issued in respect of the Restricted Stock Units shall be
subject to such stop transfer orders and other restrictions as the Committee may
determine is required by the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such Shares
are listed, any applicable federal or state laws and the Company’s Certificate
of Incorporation and Bylaws, and the Committee may cause a legend or legends to
be put on any such certificates to make appropriate reference to such
restrictions.

 

5.             No Right to Continued Employment. Neither the Plan nor this
Agreement shall confer on the Participant any right to be retained, in any
position, as an employee, consultant or director of the Company.

 

6.Transferability.

 

(a)                     The Restricted Stock Units are not transferable and may
not be sold, assigned, transferred, disposed of, pledged or otherwise encumbered
by the Participant, other than by will or the laws of descent and distribution.
Upon such transfer (by will or the laws of descent and distribution), such
transferee in interest shall take the rights granted herein subject to all the
terms and conditions hereof.

 

(b)                     Subject to Section 6(a) hereof, in order to comply with
any applicable securities laws, the Participant agrees that the Shares issued to
the Participant with respect to vested Restricted Stock Units shall only be sold
by the Participant following registration of such Shares under the Securities
Act of 1933, as amended, or pursuant to an exemption therefrom.

 



2

 

  

7.                  Withholding. The Participant shall pay to the Company
promptly upon request, and in any event at the time the Participant recognizes
taxable income in respect of the Restricted Stock Units, an amount equal to the
federal, state or local taxes the Company determines it is required to withhold
with respect to the Restricted Stock Units.

 

8.                  Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the conflicts of law provisions thereof.

 

9.                  Amendments. This Agreement may be amended or modified at any
time by an instrument in writing signed by the parties hereto, except as
otherwise provided in Section 12 of this Agreement regarding permitted
unilateral action by the Committee or in Section 10(e) of the Plan related to
amendments or alterations that do not adversely affect the rights of the
Participant in this Award.

 

10.              Administration. This Agreement shall at all times be
interpreted in accordance with the terms and conditions of the Plan as if set
forth herein. The Committee shall have sole and complete discretion under this
Agreement with respect to all matters reserved to it by the Plan and decisions
of the Committee with respect thereto and this Agreement shall be final and
binding upon the Participant and the Company. In the event of any conflict
between the terms and conditions of this Agreement and the Plan, the provisions
of this Agreement shall control. The Committee has the authority and discretion
to determine any questions which arise in connection with the award of the
Restricted Share Units hereunder.

 

11.              Compliance with Code Section 409A. It is the intention of the
Company and Participant that this Agreement not result in an unfavorable tax
consequences to Participant under Code Section 409A. Accordingly, Participant
consents to any amendment of this Agreement as the Company may reasonably make
in furtherance of such intention, and the Company shall make available to the
Participant a copy of such amendment. Any such amendments shall be made in a
manner that preserves to the maximum extent possible the intended benefits to
Participant. This paragraph does not create an obligation on the part of Company
to modify this Agreement and does not guarantee that the amounts or benefits
owed under the Agreement will not be subject to interest and penalties under
Code Section 409A.

 

12.              Imposition of Other Requirements. The Company reserves the
right to impose other requirements on the Restricted Stock Units and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Award, and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing. The Participant agrees, upon demand of the Company or the Committee,
to do all acts and execute, deliver and perform all additional documents,
instruments and agreements which may be reasonably required by the Company or
the Committee, as the case may be, to implement the provisions and purposes of
this Agreement.

 



3

 

  

13.              Notices. Any notice, request, instruction or other document
given under this Agreement shall be in writing and may be delivered by such
method as may be permitted by the Company, and shall be addressed and delivered,
in the case of the Company, to the Secretary of the Company at the principal
office of the Company and, in the case of the Participant, to the Participant’s
address as shown in the records of the Company or to such other address as may
be designated in writing (or by such other method approved by the Company) by
either party.

 

14.              Severability. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, and each other provision of the Agreement
shall be severable and enforceable to the extent permitted by law.

 

 

 

[Signatures on the following page.]

 



4

 

  

IN WITNESS WHEREOF, the Company and the Participant hereby execute this
Agreement.

 



  TRANSENTERIX, INC.               By:     Name:     Title:     Date:          
      Accepted:         PARTICIPANT                     By:     Name:     Date:
 

 



5

